STATE OF VERMONT

                               ENVIRONMENTAL COURT



                                          }
Appeal of Berezniak                       }              Docket No. 171‐9‐03 Vtec
 (Application of Wager)                   }
                                          }

         Decision and Order on Post‐Judgment (Post‐Appeal) Motion for Costs

       Appellant David Berezniak appealed from a decision of the Development Review

Board  (DRB)  of  the  City  of  Burlington,  regarding  Appellee‐Applicants  John  and  Dena

Wager’s application to modify the existing Burgess Electric building and to construct a 27‐

unit affordable housing apartment building on the same property, with associated site

improvements,  including  driveways,  parking  areas,  and  landscaping.    Appellant  was

represented  by  Norman  Williams,  Esq.,  who  also  represented  nineteen  intervenors;

Appellee‐Applicants John and Dena Wager were represented by Carl H. Lisman, Esq.; and

the City was represented by Kimberlee J. Sturtevant, Esq.

       This Court’s July 7, 2005 decision ruled in favor of Appellee‐Applicants regarding

certain elements of the proposal, but denied Appellee‐Applicants’ application on the basis

of issues regarding parking for both buildings, on‐site circulation, and design features of

the front of the new building.  The judgment denying the proposal was made specifically

without prejudice to submittal of a revised application or revised designs for an affordable

housing or other project on the same property as the Burgess Electric building.  Appellee‐

Applicants  appealed  to  the  Vermont  Supreme  Court;  that  appeal  was  resolved  by

Appellant’s  unopposed  motion  to  dismiss  the  appeal.    The  dismissal  order  allowed

Appellant to seek costs and expenses from the action below through an appropriate motion

in the Environmental Court


                                              1
       In filing the appeal, Appellant incurred costs of $150 for the Court filing fee.1  

       Vermont Rule of Civil Procedure 54(d) provides that costs “shall be allowed as of

course to the prevailing party. . . unless the court otherwise specifically directs.”  V.R.C.P.

54(d)(1);  Peterson v. Chichester, 157 Vt. 548, 553 (1991); and see Patch v. Lathrop, 116 Vt.

151,  154  (1950)  (costs  awarded  to  defendant  on  counterclaim  on  which  defendant  had

prevailed).

       The determination of who is the “prevailing party” for the purposes of Rule 54 is

committed to the sound discretion of the trial court,  Jordan v. Nissan N. America, Inc., 176

Vt. 465, 473 (2004).  We apply the same sort of ‘functional analysis’ used by the Supreme

Judicial Court of Maine in analyzing the identical Maine rule.   Landis v. Hannaford Bros.

Co., 2000 ME 111, ¶6; 754 A.2d 958, 959–960 (Me. 2000).  The fact that no damages or other

monetary  award  was  at  issue  does  not  necessarily  preclude  a  determination  that  a

particular party has prevailed.  Ibid, at ¶7, 960.  Rather, “to be the prevailing party, one

must prevail on a significant issue in the litigation and achieve some of the benefits sought

by the litigation.”  Board of County Comm’rs v. Crystal Creek Homeowners Ass’n, 891

P.2d  981,  984  (Colo.  1995)  (regarding  applications  for  decrees  determining  conditional

water rights).

       In  the  present  appeal,  Appellant’s  success  on  the  merits  of  his  appeal  must  be

analyzed with respect to each of the questions in his statement of questions, in order to

determine the issues on which he prevailed.

       Appellant obtained the overall result he sought in bringing the appeal — the denial

of Appellee‐Applicants’ permit application — even though it was without prejudice to

Appellee‐Applicants’ filing of a future application.  Therefore, Appellant is entitled to the

       1
          The “publication” fee shown in the affidavit relates to Appellant’s Act 250 appeal
and was withdrawn in Appellant’s memorandum as having been included in this motion
in error.

                                                2
cost of the filing fee.

       With regard to Questions 1 and 2 of the Statement of Questions, relating to density,

setbacks, and lot coverage, Appellant did not prevail, and would not be entitled to costs

with regard to these issues.  Appellant did prevail as to Question 3 of the Statement of

Questions, relating to the parking requirements of the proposed project.  With regard to

Question 4 of the Statement of Questions, relating to on‐site circulation and harmonious

design, Appellant did not prevail as to on‐site circulation or as to harmonious design of the

Burgess Electric Building alterations and landscaping, but did prevail in part as to the lack

of  harmonious  design  of  the  proposed  new  housing  building  at  its  Archibald  Avenue

frontage.  With regard to Question 5 of the Statement of Questions, relating to whether the

project  includes  an  alteration  or  enlargement  of  an  existing  nonconforming  use  which

results  in  greater  noncompliance  with  dimensional  requirements  or  with  parking

requirements, Appellant prevailed as to the issue of greater noncompliance with parking

requirements, but not as to the issue of noncompliance with dimensional requirements. 

        With regard to costs incurred in the taking of depositions, Rule 54(g) specifically

provides that they are subject to the discretion of the court, although “[n]o costs shall be

allowed unless the court finds that the taking of the deposition was reasonably necessary,

whether or not the deposition was actually used at trial.”  Deposition costs do not include

appearance  fees  charged  by  expert  witnesses  to  appear  at  their  depositions.  Landis  v.

Hannaford Bros. Co., 2000 ME 111, ¶13, 754 A.2d 958, 961 (Me. 2000), citing Poland v.

Webb,  1998  ME  104,  ¶14,  711  A.2d  1278,  1281  (Me.  1998).    Statutory  witness  fees  and

mileage for appearance at trial may be charged as costs.

       Appellant did not provide information in connection with the pending motion to

show that the deposition of Ann Vivian, or his obtaining a copy of the transcript of Ann

Vivian, was reasonably necessary, nor did he distinguish it from the deposition of Michael

Richardson in the affidavit of costs.  Therefore, the Court must deny these costs on the basis

                                                3
of the present affidavit and memoranda. 

       With  respect  to  the  issues  of  parking,  Appellant  may  recover  the  cost  of  the

depositions or transcripts of Thomas Adler (to include that portion of the amount of $82.00

attributable to parking but not to include that portion discussing on‐site circulation and

access from the surrounding streets); William Nedde (to include that portion of the amount

of  $445.00  attributable  to  parking  but  not  to  include  that  portion  discussing  on‐site

circulation  and  access  from  the  surrounding  streets);  and  Michael  Richardson  (in  the

amount of $240.60 attributable to parking but not to include that portion discussing on‐site

circulation and access from the surrounding streets or that attributable to the deposition

of Ann Vivian).

       With respect to William Maclay, the project architect, who addressed issues of lot

coverage  and  the  compatibility  of  the  project  with  the  surrounding  neighborhood,

Appellant  may  recover  only  that  portion  of  the  amount  of  $341.74  attributable  to  the

compatibility of the proposed new housing building with the surrounding neighborhood

but  not  to  include  that  portion  attributable  to  lot  coverage  or  the  compatibility  of  the

Burgess Electric building with the surrounding neighborhood.  

       With  respect  to  Kenneth  Lerner  and  Brian  Pine,  Appellant  did  not  provide

information in connection with the pending motion to show that the deposition of either

witness was reasonably necessary in connection with any of the issues on which Appellant

prevailed; therefore the Court must deny these costs on the basis of the present affidavit

and memoranda. 

       In addition, Appellant incurred costs of $133 in witness fees covering the attendance

and mileage of two of his expert witnesses, Thomas Adler and Ann Vivian, but did not

state whether these pertained to trial or to their depositions.  If these were the statutory fee

and mileage regarding the witnesses attendance at trial, they may be recoverable as costs

to the extent that they relate to the issues on which Appellant prevailed at trial.  However,

                                                  4
Appellant has not provided the Court with sufficient information from which the Court

could make that determination.

       Accordingly, based on the foregoing, it is hereby ORDERED and ADJUDGED that

Appellant’s Motion for Costs is GRANTED in part and DENIED in part, in that costs are

hereby awarded as discussed above in a prorated amount to account for the issues on

which Appellant did not prevail.  On or before November 15, 2006, the parties may file an

agreed calculation of costs prepared2 in accordance with this decision, together with a

proposed order of costs approved as to form, or Appellant shall file a revised affidavit

proposing such a calculation and providing a proposed court order.  Any responses shall

be filed on or before November 22, 2006.




       Done at Berlin, Vermont, this 3rd day of November, 2006.




                            _________________________________________________
                                  Merideth Wright 
                                  Environmental Judge




       2
          The parties are free to prorate the costs by the number of transcript pages or the
amount of time spent on the relevant issues, or by any other method on which they may
agree. 

                                             5